DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/22/2021, with respect to the outstanding 35 USC §103 rejections, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-4, 9-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt, et al., US-20140147996-A1, in view of Tuttle, et al., US- 20100043876-A1, and May, et al., US-20160181552-A1.

Claim 1. Vogt teaches an ink composition (embodiment according to ¶¶64-69 and shown schematically in Fig. 9, in which donor and acceptor are dissolved in two solvents mimicking dichlorobenzene during the film drying process) comprising:
a P-type semiconductor material (donor, P3HT is exemplified, but other donors are suggested; see ¶38),
an N-type semiconductor material (acceptor, PCBM is exemplified, but other acceptors are suggested; see ¶38)
wherein the P-type semiconductor material is a polymer compound (P3HT is a polymer),
the N-type semiconductor material is a fullerene or fullerene derivative (PCBM),
and two solvents including a first solvent and a second solvent (from Examples @ ¶¶77-80 and Tables 3-6, the system includes a lower-boiling point non-polar solvent in a higher concentration, and a higher-boiling point polar solvent in a lower concentration; this also appears to be in accordance with ¶¶57-59 and ¶¶64-69. While the specific examples use mesitylene in combination with acetophenone or mesitylene in combination with cyclohexanone, it is clear from Vogt’s specification this these are non-limiting examples; see Fig. 9 and ¶¶57-59 and ¶¶64-69 in general),
the total amount of the first solvent and the second solvent is 100% by weight of all the solvents contained in the ink composition (there are only two solvents, hence, the two solvents make 100% of the weight of all solvents
the boiling point of the first solvent is lower than the boiling point of the second solvent (see above);
the boiling point of the first solvent is 120 °C or more and 400 °C or less (for mesitylene and xylene);
he hydrogen bond Hansen solubility parameter H1 (MPa0.5) of the first solvent and the hydrogen bond Hansen solubility parameter H2 (MPa0.5) of the second solvent fall within the claimed range (of 0.5 ≤ (H2-H1) ≤ 5.0; see values from Vogt or, alternatively, instant specification).
Vogt does not explicitly teach the first solvent is an aromatic hydrocarbon solvent in combination with the second solvent being an ether solvent. Instead, Vogt teaches that, in general, the ink composition contains one non-polar solvent, which, in a non-limiting example is mesitylene, which is an aromatic hydrocarbon solvent having a boiling point falling within the claimed range, and one non-polar solvent, which, in a non-limiting example, is a ketone solvent, acetophenone, which has a higher boiling point than the non-polar solvent (see ¶¶44-45, ¶¶57-59. The inclusion of ketone and ester solvents were canceled by amendments, although instant specification uses acetophenone, a ketone solvent, together with an aromatic solvent, pseudocumene, in Examples 1, 8 @ ¶140).
Additionally, Vogt teaches the solvent system is meant to approximate dichlorobenzene while drying (see ¶¶64-66 and Fig. 9), and, because the polar solvent has a higher boiling point than the non-polar solvent, the solvent mixture gradually changes from non-polar rich to polar-rich while drying, approximating the Hansen solubility parameters of dichlorobenzene (see Fig. 4). Vogt also notes that one could see ¶¶47-51). 
Tuttle concerns solvent systems for organic electronic devices (Abstract), and specifically, compositions with non-halogenated solvents (see ¶2). Tuttle desires a solvent system with having first and second solvents with similar solubility parameters determined to be suitable for forming high performance active layers (see ¶¶108-115); this is similar to Vogt, who achieves this while drying. In specific examples, Tuttle teaches solvent systems including first non-polar solvents and second polar solvents (see Table 1, Compositions 2-9), including specific examples with an aromatic solvent, toluene, and an ether solvent, anisole (see Table 1), although Tuttle contemplates a variety of combinations (see ¶¶73-93 for first solvent, ¶¶94-107 for second solvent, and ¶113 for examples of the first and second solvent). Hence, Tuttle suitable combinations of solvents with similar solubility parameters determined to be suitable for forming high performance active layers, and if the combination of solvents give similar solubility parameters determined to be suitable for forming high performance active layers, then the combination of solvents can be used to do the same while drying, as the solubility parameters determined to be suitable for forming high performance active layers would lie along the drying path (Vogt, Fig. 9).
Regarding the particular solvents, Tuttle suggests that derivatives of o-xylene and anisole could be used as long as they possess similar Hansen solubility parameters (see ¶¶73-93 for first solvent, ¶¶94-107 for second solvent, esp. with respect to Formulae I and II; ¶113 suggests that solvents with solubility parameters similar to o-xylene and anisole can be used, suggesting the use of derivatives, as they would be expected to possess similar properties due to close structural similarity). However, Tuttle does not explicitly teach the boiling points of the cited solvents. 
May, however, does (see Table 1). May teaches relates to formulations of solvents for organic semiconducting compounds, and teaches the Hansen solubility parameters of a variety of derivatives of anisole, including 2-methylanisole, 3-methylanisole, 4-methylanisole, 2,3-dimethylanisole, 2,4-dimethylanisole, 2,5-dimethylanisole, 2,6-dimethylansiole, 3,4-dimethylansiole, 3,5-dimethylanisole, which have similar Hansen Solubility Parameters as anisole, and, moreover, boiling points which are greater than the aromatic hydrocarbon solvents taught by Tuttle and/or Vogt, such as o-xylene, m-xylene, p-xylene, and mesitylene (see Table 1; N.B. these appear to be calculated, instead of measured, values, so there appear to be some slight discrepancies).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have selected a first solvent and second solvent to be one of o-xylene, m-xylene, p-xylene, and mesitylene, or a derivative thereof, and anisole, 2-methylanisole, 3-methylanisole, 4-methylanisole, 2,3-dimethylanisole, 2,4-dimethylanisole, 2,5-dimethylanisole, 2,6-dimethylansiole, 3,4-dimethylansiole, 3,5-dimethylanisole, or a derivative thereof, respectively, as this would have been the selection of known materials identified as suitable for their intended purpose (in this case, a first non-polar solvent and a second non-polar solvent, with the first solvent having a lower boiling point than the second solvent in order to approximate dichlorobenzene while drying). See MPEP §2144.07.

The first solvent is an aromatic hydrocarbon solvent, and the second solvent is an ether solvent (from modification, above),
The boiling point of the first solvent is lower than the boiling point of the second solvent (from constraints set forth by Vogt);
The boiling point of the first solvent is 120 ºC or more and 400 ºC or less (true for o-xylene, m-xylene, p-xylene, and mesitylene);
The hydrogen bond Hansen solubility parameter H1 of the first solvent and the hydrogen bond Hansen solubility parameter H2 of the second solvent fall within the claimed range (of 0.5 ≤ (H2-H1) ≤ 5.0; see values from Vogt or, alternatively, instant specification. This is for the above compounds, but this is not purely happenstance! the hydrogen bond solubility parameter of dichlorobenzene is 3.3; see Vogt, Table 1. Since the average approximates this, and the hydrogen bond Hansen solubility parameter is strictly greater than zero, and aromatic solvents are good solvents, as taught by Vogt @ ¶57, and the first solvent is 50% or more, then one is limited by H1∙(1-x)+H2∙(x) ≈ 3.3, where x is the volume fraction of the first solvent; rearranging gives (H2-H1)∙x ≈ 3.3-H1. H2-H1 has a maximum when H1 is 0 and x is 0.5, yielding H2-H1≈6.6, and a minimum when H1 is near 3.3 and x is 0.95, yielding H2-H1≈0. This range of 0 ≤ H2-H1 ≤ 6.6 overlaps very strongly with the claimed range and for good reason! Solvents in this range approximate the hydrogen bonding Hansen solubility parameter of dichlorobenzene while drying!).

Claim 2. Modified Vogt teaches or suggests the ink composition according to claim 1, wherein the amount of the first solvent is the largest among all the solvents (Vogt, ¶¶58-59). 

Claim 3. Modified Vogt teaches or suggests the ink composition according to claim 2, wherein the amount of the second solvent is the second largest among all the solvents (Vogt, ¶¶58-59). 

Claim 4. Modified Vogt teaches or suggests the ink composition according to claim 1, wherein the polarity Hansen solubility parameter P1 (MPa0.5) of the first solvent and the polarity Hansen solubility parameter P2 (MPa0.5) of the second solvent P2-P1 fall within the claimed range (of 1.0 ≤ (P2−P1) ≤ 9.0; true for the above compounds, but this is not purely happenstance! the hydrogen bond solubility parameter of dichlorobenzene is 6.3; see Vogt, Table 1. Since the average approximates this, and the hydrogen bond Hansen solubility parameter is strictly greater than zero, and aromatic solvents are good solvents, as taught by Vogt @ ¶57, and the first solvent is 50% or more, then one is limited by P1∙(1-x)+P2∙(x) ≈ 6.3, where x is the volume fraction of the first solvent; rearranging gives (P2-P1)∙x ≈ 6.3-H1. P2-P1 has a maximum when P1 is 0, which makes sense, as this is the non-polar solvent, and x is 0.5, yielding P2-P1≈12.6, and a minimum when H1 is near 6.3 and x is 0.95, yielding P2-P1≈0. This range of 0 ≤ P2-P1 ≤ 12.6 overlaps very strongly with the claimed range and for good reason! Solvents in this range approximate the polarity of the Hansen solubility parameter of dichlorobenzene while drying!). 

Claim 9. Modified Vogt teaches or suggests a film formed using the ink composition according to claim 1 (BHJ film is formed to form solar cell; see Example 3 @ ¶70). 

Claim 10. Modified Vogt teaches or suggests an organic photoelectric conversion device having a first electrode and a second electrode and having the film according to claim 9 as an active layer between said first electrode and said second electrode (BHJ solar cell having a first ITO electrode and second Al electrode, with P3HT:PCBM active layer therebetween; see Example 3 @ ¶70). 

Claim 14. Modified Vogt teaches or suggests the ink composition according to Claim 1, but not explicitly wherein the ratio of the first solvent to the second solvent in the ink composition is in the range of 90:10 to 99:1, in terms of the weight ratio. 
However, Vogt teaches the first solvent comprises a ratio of the first solvent to the second solvent of 50:50 to 95:5, in terms of volume ratio (see ¶¶58-59), and notes that the volume ratios may be adjusted to be substantially similar to that of dichlorobenzene while drying (see ¶¶64-66 and Fig. 7). The good solvent aids in dissolution, while the non-solvent aids in vitrification during evaporation of the good solvent (see ¶¶56-57 and Fig. 7).
using density to convert volume ratios to weight ratios).
Additionally or alternatively the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the ratio of the first solvent to the second solvent in the ink composition is in the range of 90:10 to 99:1, in terms of the weight ratio, in order to achieve the desired goal of approximating dichlorobenzene by drying, since the relative proportions of the two solvents, their Hansen solubility parameters, and their boiling points would determine where along the drying path vitrification would occur (see Fig. 7). 

Claim 15. Modified Vogt teaches or suggests the ink composition according to Claim 1, wherein the ether solvent is selected from the group consisting of anisole and 4-methylanisole (per the rejection of claim 1, above). 

Claim 16. Modified Vogt teaches or suggests the ink composition according to Claim 15, wherein the ether solvent is selected from the group consisting of anisole and 4-methylanisole (per the rejection of claim 1, above). 

Claim 17. Modified Vogt teaches or suggests the ink composition according to Claim 16, wherein the ether solvent is selected from the group consisting of 4-methylanisole (per the rejection of claim 1, above). 
 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt, et al., US-20140147996-A1, in view of Tuttle, et al., US- 20100043876-A1, and May, et al., US-20160181552-A1, as applied to claim 10, above, and further in view of Gaudiana, et al., US 2005/0279399 A1.

Claim 11. Modified Vogt teaches or suggests the organic photoelectric conversion device of claim 10, but does not explicitly teach a solar battery module having the organic photoelectric conversion device according to claim 10.
Gaudiana teaches that photovoltaic devices, including devices containing PCBM:P3HT, can be used in modules including said photovoltaic devices (see ¶86).
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to use modified Vogt’s solar cell in a module, as Gaudiana teaches that this is a suitable intended use for a P3HT:PCBM solar cell.

Claim 12. Modified Vogt teaches or suggests the organic photoelectric conversion device of claim 10, but does not explicitly teach a sensor having the organic photoelectric conversion device according to claim 10. 
Gaudiana teaches that photovoltaic devices, including devices containing PCBM:P3HT, can be used in sensors including said photovoltaic devices (see ¶86).
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to use modified Vogt’s solar cell in a sensor, as Gaudiana teaches that this is a suitable intended use for a P3HT:PCBM solar cell.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt, et al., US-20140147996-A1, in view of Tuttle, et al., US- 20100043876-A1, and May, et al., US-20160181552-A1 as applied to claim 1, above, and further in view of Cull, et al., US-20140230900-A1.

Claim 13. Modified Vogt teaches or suggests the ink composition according to Claim 1, but not wherein the P-type semiconductor material is as claimed. Instead, Vogt teaches P3HT, although Vogt teaches a variety of compounds can be used as the p-type semiconductor material, including P3HT (see ¶38).
Cull concerns solvent blends for dissolving organic semiconductor blends for donor/acceptor solar cells, where the donor is a polymer and the acceptor is a fullerene (see ¶¶23-30), and, moreover, teaches that a variety of polymer donors may be used for solar cells (see ¶3, ¶¶104-115). Cull exemplifies specific polymer donors having the claimed groups, and, moreover, notes that polymer donors having donor-acceptor backbones in general are suitable polymers (see ¶¶105-106).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have replaced Vogt’s polymer with any of the polymers taught by Cull, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, polymer donors which are soluble in dichlorobenzene, in addition to non-halogenated solvent blends, which are used together with fullerene acceptors in organic solar cells; reasonable expectation of success is suggested by Cull teaching these are functionally equivalent to P3HT, are soluble in non-halogenated solvent systems). See MPEP §2143 B.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721